991 F.2d 811
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Herbert J. BENJAMIN, Claimant-Appellant,v.Jesse BROWN, Secretary of Veterans Affairs, Respondent-Appellee.
No. 93-7022.
United States Court of Appeals, Federal Circuit.
March 22, 1993.

Before ARCHER, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and MICHEL, Circuit Judge.
ON MOTION
MICHEL, Circuit Judge.

ORDER

1
The Secretary of Veterans Affairs moves to waive the requirements of Fed.Cir.R. 27(d) and to dismiss Herbert J. Benjamin's appeal for lack of jurisdiction.   Benjamin opposes.


2
Benjamin seeks review of a decision of the United States Court of Veterans Appeals summarily affirming the Board of Veterans Appeals' decision that (1) denied Benjamin's request to reopen his claim of service connection for certain medical conditions on the ground that no new factual basis for service connection had been established and (2) denied his request for an increased disability rating for an injury to his left clavicle on the ground that he is currently receiving the maximum authorized disability rating for that injury.   Benjamin challenges only the factual determinations that (1) certain of his medical conditions are not service connected and (2) he is not entitled to an increased disability rating for his clavicle injury, or the application of a law or regulation to his claim.   No issue is raised which falls within the limited jurisdiction of this court under 38 U.S.C.A. §§ 7292(c), (d)(1)-(2) (West 1991).   See Livingston v. Derwinski, 959 F.2d 224 (Fed.Cir.1992).


3
Accordingly,

IT IS ORDERED THAT:

4
(1) The Secretary's motion to waive the requirements of Fed.Cir.R. 27(d) is granted.


5
(2) The Secretary's motion to dismiss is granted.


6
(3) Each side shall bear its own costs.


7
(4) The revised official caption is reflected above.